UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7515



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY WHITAKER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-94-372-A, CA-98-408-A)


Submitted:   April 29, 1999                    Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Whitaker, Appellant Pro Se. Jennifer Joan Shasky, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Whitaker seeks to appeal the district court’s order

denying his motion seeking a reduction of his sentence, which the

district court properly construed as a 28 U.S.C.A. § 2255 (West

1994 & Supp. 1998) motion.     We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

because the § 2255 motion was barred by the one-year limitations

period.    See Brown v. Angelone, 150 F.3d 370, 375-76 (4th Cir.

1998).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2